                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

CURTIS LEE SHEPPARD, JR.,                          §
TDCJ No. 1656666,                                  §
                                                   §
                        Petitioner,                §
                                                   §
v.                                                 §
                                                   §    Civil Action No. 7:18-cv-178-O-BP
LORIE DAVIS, Director,                             §
Texas Department of Criminal Justice,              §
Correctional Institutions Division,                §
                                                   §
                        Respondent.                §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
                       AND DISMISSING PETITION

        The United States Magistrate Judge has entered his Findings, Conclusions, and

Recommendation that this habeas action be dismissed as successive. See ECF No. 10. After making

an independent review of the pleadings, files, and records in this case, of the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge, and of Petitioner’s objections thereto,

I am of the opinion that the findings of fact, conclusions of law, and recommendation for disposition

set forth in the Magistrate Judge’s Recommendation are correct and they are hereby adopted and

incorporated by reference as the Findings of the Court.

        Additionally, as noted by the United States Magistrate Judge in his Recommendation, Curtis

Lee Sheppard was sanctioned by the United States Court of Appeals for the Fifth Circuit in the

amount of $100.00 for repeatedly filing frivolous pleadings challenging his conviction and prison

disciplinary actions. See Sheppard v. Davis, No. 17-11435 (5th Cir. Aug. 31, 2018). The Court of

Appeals barred Sheppard from filing in the Fifth Circuit, or in any court subject to the Fifth Circuit’s

jurisdiction, any challenge to his conviction or disciplinary proceedings until the sanction is paid in
full, unless he first obtains leave from the court in which he seeks to file his pleadings. Review of

the Fifth Circuit’s docket sheet in Sheppard v. Davis reflects that the sanction has not been paid.

And Sheppard did not obtain leave of court to file the instant action.

       For the foregoing reasons, this action is DISMISSED without prejudice as successive and

as barred by the sanction order entered by the Fifth Circuit in Sheppard v. Davis. Petitioner’s Motion

for Suspension of Operations (ECF No. 5) and Motion for Leave to File Texas Legislature 2013 Junk

Science Law (ECF No. 6) are DENIED as MOOT.

       SO ORDERED this 20th day of February, 2019.


                                                  _____________________________________
                                                  Reed O’Connor
                                                  UNITED STATES DISTRICT JUDGE




                                                 -2-
